Citation Nr: 1806298	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-47 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

3. Entitlement to an initial compensable rating for service-connected right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from May 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of background, the Board notes that the previous May 2017 Board decision found new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for depression; and to that extent, the appeal was granted.  

In October 2016, the Veteran appeared with his then-representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

These matters were remanded by the Board in January 2015 and again in May 2017 for additional development.  The matters have been returned to the Board for appellate consideration.  

The Veteran has additional pending issues for which the Veteran was provided a hearing before another member of the Board.  As such, those issues will not be addressed in this decision, but will be the subject of a later Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record since the May 2017 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claims on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the May 2017 remand.

In its May 2017 remand, the Board directed the AOJ to, in pertinent part, obtain any outstanding service treatment records (STRs)-namely, records pertaining to the Veteran's service from June 1974 to June 1978-and associate them with the claims file.  Thereafter, the Veteran should be scheduled for the appropriate VA examinations.  After completion of all such development, the Board directed the AOJ to readjudicate the issues on appeal, and if the benefits sought remained denied, issue a supplemental statement of the case (SSOC).  The record shows, however, that the developmental actions taken by the AOJ have not fully complied with the remand directives.  

As a preliminary matter, following the developmental actions taken by the AOJ, the matters have not been readjudicated with the issuance of an SSOC.  See Stegall, supra.

Next, the Board turns to the VA examinations provided to the Veteran.  To that extent, the Veteran was provided VA examinations in June 2016.  However, the record reflects that STRs related to the Veteran's first tour of active duty service were not associated with the record until July 2017.  

Although the corresponding medical opinions reflect acknowledgement of both periods of active duty service, it is not clear whether or to what extent the records were considered in rendering a decision.  For instance, report of the June 2017 VA sleep disorder examination reflects, in pertinent part, the examiner's opinion that the Veteran's OSA is less likely than not caused by or otherwise etiologically related to service.  In doing so, the examiner explained that available STRs reflect no evidence of symptoms consistent with OSA during[his periods of active duty.  However, the evidence of record includes  STRs dated in December 1977 reflect the Veteran presented with complaints of excessive fatigue and/or tiredness.  

It is also not clear whether or to what extent the examiner considered the Veteran's statements in rendering an opinion.  Specifically, the examiner noted the lack of diagnosis for nearly 30 years following service.  However, at his October 2016 hearing, the Veteran indicated ongoing symptoms in and since service, and that his lack of knowledge regarding OSA is what prevented him some seeking treatment earlier.  

In particular, the record does not reflect the AOJ readjudicated the issues on appeal and issued a SSOC, if necessary.  Moreover, the record reflects that outstanding VA treatment records dated through January 2018 have been associated with the record, without a waiver of AOJ consideration.  

In light of the foregoing, the Board finds that an addendum opinion adequately reflecting consideration of the evidence of record is appropriate in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the June 2017 VA sleep disorder examination, if available, or other appropriate medical professional, to prepare an addendum opinion as to the nature and etiology of the Veteran's claimed OSA, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

Does the Veteran have OSA?  If so, the examiner should identify whether it is as likely as not (i.e., a 50 percent or better probability) that such disability is caused by, or otherwise etiologically related to military service.

Any opinion rendered should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology, and discuss the significance, if any, of the STRs dated in December 1977 which reflects excessive fatigue and/or tiredness.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Arrange for the examiner who conducted the June 2017 VA psychiatric examination, if available, or other appropriate medical professional, to prepare an addendum opinion as to the nature and etiology of the Veteran's claimed psychiatric disorder, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

Does the Veteran have an acquired psychiatric disorder?  If so, the examiner should identify the disorder and whether it is as likely as not (i.e., a 50 percent or better probability) that such disorder is caused by, or otherwise etiologically related to military service.

Any opinion rendered should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issues remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




